       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 1 of 41




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

KEITH STANSELL, et al.

       Plaintiffs,

       vs.

REVOLUTIONARY ARMED
FORCES OF COLOMBIA (FARC); et al.,                CASE NO.: 1:16-mc-00405-LGS
                                                  Judge Lorna G. Schofield
       Defendants,

       vs.

EQUINITI TRUST COMPANY.,

      Turnover Respondent/Garnishee.
____________________________________/

EQUINITI TRUST COMPANY.,

       Third Party Plaintiff,

       vs.

KEITH STANSELL et al.;
OLIVIA PESCATORE et al.;
ANTONIO CABALLERO;
BANCO BANDES URUGUAY SA,
BANCO BICENTENARIO BANCO UNIVERSAL CA, and
BANCO DE VENEZUELA SA BANCO UNIVERSAL,

      Adverse Claimants.
____________________________________/

             Plaintiffs’ Amended Joint Answer and Affirmative Defenses to
       Third-Party Complaint and Amended Crossclaim Against Antonio Caballero

       The Stansell and Pescatore Anti-Terrorism Act Judgment Creditors file this Amended

Joint Answer and Affirmative Defenses to Equiniti Trust Company’s (“Equiniti”) Third-Party

Complaint Seeking Relief in the Nature of Interpleader (Dkt. No. 208), and Amended Crossclaim
        Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 2 of 41




against Antonio Caballero, in compliance with this Court’s April 16, 2021 Order Dkt. No. 214

that filings of the interpleader complaints be made only in the Stansell matter, and pursuant to

Fed. R. Civ. P. 15(a)(1).

                                    AMENDED ANSWER

       1.      Admitted that EQUINITI is a New York limited trust company subject to the

jurisdiction of this Court, and is subject to general jurisdiction in New York. Admitted that

EQUINITI is holding assets blocked by the Dept. of the Treasury’s Office of Foreign Assets

Control (“OFAC”) that are owned by BANCO BANDES URUGUAY SA, BANCO

BICENTENARIO BANCO UNIVERSAL CA, and BANCO DE VENEZUELA SA BANCO

UNIVERSALVENEZUELAN HEAVY INDUSTRIES C.A. (collectively the “Turnover

Targets”). The Stansell and Pescatore Plaintiffs have established clear judgment lien priority

over these blocked funds being held by EQUINITI.

       2.      Admitted that the Stansell and Pescatore Judgment Creditors have been awarded

judgments against the Revolutionary Armed Forces of Colombia (“FARC”), for damages under

the Anti-Terrorism Act (“ATA”), without knowledge as to what is meant by “at least three sets

of persons.” Admitted that the Turnover Targets have been determined to be an agency or

instrumentality of the FARC after a review of substantial evidence. Admitted that the Stansell

and Pescatore Judgment Creditors seek to partially satisfy their respective ATA Judgments

through turnover of the blocked assets owned by the Turnover Targets being held by EQUINITI.

       3.      Admitted that Fed. R. Civ. P. 14 and 22 and 28 U.S.C. § 2361 apply to this filing.

Denied that New York Civil Practice Law and Rules (“CPLR”) sections 5239 and 1006; section

134 of the New York Banking Law; and 28 U.S.C. §1355 apply to this filing.

       4.      Admitted.



                                               2
           Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 3 of 41




          5.       Admitted that Keith Stansell, Marc Gonsalves, Thomas Howes, Judith Janis,

Christopher Janis, Michael Janis and Jonathan Janis (the “Stansell Judgment Creditors”) have

filed a motion for turnover of blocked assets owned by the Turnover Targets held by EQUINITI

to enforce their ATA Judgment against the FARC.                   Admitted that the Stansell Judgment

Creditors obtained an ATA Judgment where the face of the judgment itself sets forth an award of

$318,030,000 in compensatory damages. Stansell v. FARC et al. Case No. 8:09-cv-2308 (MDFL

2010). Admitted that at the time of the filing of the Stansell ATA action, the Stansell Judgment

Creditors were citizens of Florida, Connecticut, Alabama, New York and Virginia, although the

states of citizenship are now different.

          6.       Admitted that Olivia Pescatore, Josh Pescatore, Jada Pescatore, Jarrod Pescatore,

Jordan Pescatore, Carol Pescatore Harpster (individually and as the representative of the estate of

Frank Pescatore Sr.), Richard Pescatore, and John Pescatore (the “Pescatore Judgment

Creditors”) have filed a motion for turnover of blocked assets owned by VENEZUELAN

HEAVY INDUSTRIES C.A. and held by EQUINITI to enforce their ATA Judgment against the
                                                                                        1
FARC. Denied that Carolyn Pescatore has a judgment against the FARC.                        Admitted that the

Pescatore Judgment Creditors have commenced a judgment enforcement action currently

pending before this Court, captioned Pescatore v. Palmera Pineda, No. 18-mc-545 (S.D.N.Y.)

(LGS). Admitted the Pescatore Judgment Creditors have obtained their judgment against the

FARC in an action titled Pescatore et al. v. Pineda, et al., No. 08-cv-02245 (D.D.C.) (the

“Pescatore Action”), in the amount of $69,000,000. See Pescatore et al. v. Pineda, et al., No. 18-

mc-545 (S.D.N.Y.), ECF No. 1. Admitted that at the time of the filing of the Pescatore ATA

action, the Pescatore Judgment Creditors were citizens of Alabama and New Jersey, although the

states of citizenship are now different.
1
    Carolyn Pescatore was briefly the representative of the estate of Frank Pescatore Sr.
                                                       3
        Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 4 of 41




       7.      Admitted that Antonio Caballero sought a pre-motion conference to intervene; set

forth that he has a judgment “in the amount of $46,729,667.00 – which was trebled pursuant to

Section 18 U.S.C. § 2333 – and which included post-judgment interest at the rate of 0.15% from that

date. Admitted that on information and belief Mr. Caballero is a citizen of Florida.

       8.      Admitted.

       9.      Admitted.

       10.     Admitted.

       11.     Admitted.

       12.     Admitted.

       13.     Admitted that on June 15, 2010 the Stansell Judgment Creditors obtained an ATA

Judgment where the face of the judgment itself sets forth an award of $318,030,000 in

compensatory damages. Stansell v. FARC et al. Case No. 8:09-cv-2308 (MDFL 2010).

       14.     Admitted.

       15.     Admitted. See Pescatore et al., No. 18-mc-545 (S.D.N.Y.), ECF No. 1.

       16.     Admitted.

       17.     Admitted, see Dkt. No. 124.

       18.     Unable to admit or deny.

       19.     Admitted.

       20.     Admitted.

       21.     Admitted.

       22.     Admitted. The Stansell and Pescatore writs of execution were issued on January

8, 2021 and delivered to the court appointed process server that same day, thereby creating an

execution lien under New York law. Stansell Dkt. No. 244; Pescatore Dkt. No. 110. The writs

were served on EQUINITI on January 8, 2021 — strengthening the lien under New York law.
                                                4
        Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 5 of 41




Id.   See C.P.L.R. 5202(a); David Gray Carlson, Critique of Money Judgment Part Three:

Restraining Notices, 77 Alb. L. Rev. 1489, 1502 n. 108 (2014) (“an execution lien arises when

the sheriff receives an execution”). In this regard, “the lien pre-exists the levy and arises when

the execution is delivered to the sheriff.” Id. at 1510 n. 182. The service of the writ “constitutes

the strengthening of a preexisting execution lien.” Id. Statutory notice of levy was timely

provided to the Turnover Targets in compliance with CPLR §5232(c). Stansell Dkt. No. 244;

Pescatore Dkt. No. 110. No other creditors have priority over these Plaintiffs.

       23.     Admitted.

       24.     Unable to admit or deny, but by January 25, 2021 (when the Minnnesota

garnishment summons was issued), the Stansell and Pescatore plaintiffs had already created and

perfected their judgment execution liens under New York law.

       25.      Unable to admit or deny, but by February 1, 2021 (when the Minnnesota

garnishment summons was served), the Stansell and Pescatore plaintiffs had already created and

perfected their judgment execution liens under New York law 23 days before Caballero served

his Minnesota garnishment summons on Equiniti.

       Mr. Caballero’s execution in Minnesota is defective and void because he failed to comply

with governing federal law. “The procedure on execution—and in proceedings supplementary to

and in aid of judgment or execution—must accord with the procedure of the state where the court

is located, but a federal statute governs to the extent it applies.” Fed. R. Civ. P. 69(a)(1)

(emphasis added). After the Stansell and Pescatore judgment liens were perfected on January 8,

2021, Mr. Caballero filed a January 22, 2021 motion in the Minnesota district court for issuance

of a garnishment summons to Equiniti for the subject Blocked Acconts. Ex. 1. The Minnesota

district court issued a garnishment summons to Equiniti on January 25, 2021.          Ex. 2. This



                                                 5
        Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 6 of 41




garnishment summons was served on February 1, 2021 by “Mark Miller, Process Server.” Ex.

3. However, Mr. Caballero never moved for an Order specially appointing a process server in

lieu of the U.S. Marshal, and no such appointment Order was ever entered as required by Fed. R.

Civ. P. 4.1(a) which provides: “Process—other than a summons under Rule 4 or a subpoena

under Rule 45—must be served by a United States marshal or deputy marshal or by a person

specially appointed for that purpose.”

       Mr. Caballero’s Minnesota garnishment summons to Equiniti is a form of “other process”

governed by Fed. R. Civ. P. 4.1, not a summons “to a Defendant” governed by Rule 4. See

United States ex rel. Bunk v Gosselin Worldwide Moving, N.V., 2017 WL 4476846, at *8 (ED Va

Aug. 22, 2017) (“Rule 4 pertains only to the service of the “summons” issued in connection with

a complaint to initiate a civil action.”).     Mr. Caballero knows this and he has previously

complied with Rule 4.1 in other jurisdictions by moving for and obtaining a court order specially

appointing his process servers under Rule 4.1. See Caballero v. FARC, SDNY Case 20-mc-

00249, January 28, 2021 Order Granting Motion to Appoint Special Process Server, Dkt. No. 21;

Caballero v. FARC, DCT Case 20-cv-01939, October 22, 2020 Order, Dkt. No. 6.

Accordingly, Mr. Caballero has not perfected his judgment lien on Equiniti because the Feb 1,

2021 service was invalid.

       26.     Admitted. Denied that Mr. Caballero’s motion to intervene is relevant now that

he is a third-party defendant formally joined in this interpleader.

       27.     Admitted.

       28.     Admitted.

       29.     Admitted.

       30.     Admitted.



                                                  6
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 7 of 41




       31.     Denied that CPLR 5239 applies in a federal interpleader action governed by 28

U.S.C. 1335 and/or FRCP 22.      The Stansell and Pescatores have no objection to a reasonable

attorneys’ fee being paid to Equiniti to resolve the competing claims of Mr. Caballero.

       32.     See responses to Paragraphs 1-30.

       33.     Denied that CPLR 5239 applies in a federal interpleader action governed by 28

U.S.C. §1335 and/or Fed. R. Civ. P. 22. See FRCP 69(a) “a federal statute governs to the extent

it applies.” Here the federal interpleader statute and/or Rule interpleader applies and therefore

governs.

       34.     Admitted that EQUINITI is entitled to an order determining the rights of the

Stansell and Pescatore Judgment creditors and Mr. Caballero. Denied that the Turnover Targets

have a claim to the blocked account because they were provided statutory notice of the Stansell

and Pescatore levies and turnover motions, failed to appear and are in default. Denied as to the

unidentified claims of “any other party claiming an entitlement to the Blocked funds.”

       35.     See responses to Paragraphs 1-34.

       36.     Admitted.

       37.     Admitted.

       38.     Admitted that Equiniti is holding the Contested Assets in a blocked account.

Denied that any OFAC license is required for Equiniti to turnover the blocked assets once the

Court has ruled that TRIA applies. The OFAC does not require a license for plaintiffs to execute

on blocked assets under the TRIA. Weininger v. Castro, 462 F. Supp. 2d. 457, 499 (S.D.N.Y.

2006); Estate of Heiser v. Bank of Tokyo Mitsubishi UFJ, New York Branch, 919 F. Supp. 2d

411, 422 (S.D.N.Y. 2013) (“[I]n the event a court determines that blocked assets are subject to




                                                7
        Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 8 of 41




TRIA, those funds may be distributed without a license from OFAC.”); Harrison v. Republic of

Sudan, 802 F.3d 399, 407 (2d Cir. 2015).

       39.     Admitted.

       40.     Denied that Equiniti is entitled to interplead parties who “may” have claims to or

rights in the blocked assets. Denied that New York Banking Law §134 or CPLR §1006 applies

in a federal interpleader action.

       41.     See responses to Paragraphs 1-40.

       42.     Admitted.

       43.     See responses to Paragraphs 1-42.

       44(a). Admitted.

       44(b). Denied that CPLR §5239 applies in a federal interpleader action, otherwise

admitted, denied as to “any other applicable provision of law.”

       44(c). Admitted.

       44(d). Admitted.

       44(e). Admitted, except denied as to “any other persons who may have claims to or an

interest in, any Blocked Funds.”

       44(f). Admitted.

       44(g). Admitted.

       44(h). Denied.

                           AMENDED AFFIRMATIVE DEFENSES

       45.     The Stansell and Pescatore plaintiffs have clear and absolute judgment execution

lien priority via-a-vis Mr. Caballero. Stansell Dkt. No. 244; Pescatore Dkt. No. 110. Mr.




                                                8
        Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 9 of 41




Caballero’s Minnesota writ was not served on Equiniti until February 1, 2021, 23 days after the

Stansell and Pescatore plaintiffs had already perfected their judgment liens under New York law.

       Mr. Caballero’s execution in Minnesota is defective and void because he failed to comply

with governing federal law. “The procedure on execution—and in proceedings supplementary to

and in aid of judgment or execution—must accord with the procedure of the state where the court

is located, but a federal statute governs to the extent it applies.” Fed. R. Civ. P. 69(a)(1)

(emphasis added). After the Stansell and Pescatore judgment liens were perfected on January 8,

2021, Mr. Caballero filed a January 22, 2021 motion in the Minnesota district court for issuance

of a garnishment summons to Equiniti for the subject Blocked Acconts. Ex. 1. The Minnesota

district court issued a garnishment summons to Equiniti on January 25, 2021.        Ex. 2. This

garnishment summons was served on February 1, 2021 by “Mark Miller, Process Server.” Ex.

3. However, Mr. Caballero never moved for an Order specially appointing a process server in

lieu of the U.S. Marshal, and no such appointment Order was ever entered as required by Fed. R.

Civ. P. 4.1(a) which provides: “Process—other than a summons under Rule 4 or a subpoena

under Rule 45—must be served by a United States marshal or deputy marshal or by a person

specially appointed for that purpose.”

       Mr. Caballero’s Minnesota garnishment summons to Equiniti is a form of “other process”

governed by Fed. R. Civ. P. 4.1, not a summons “to a Defendant” governed by Rule 4. See

United States ex rel. Bunk v Gosselin Worldwide Moving, N.V., 2017 WL 4476846, at *8 (ED Va

Aug. 22, 2017) (“Rule 4 pertains only to the service of the “summons” issued in connection with

a complaint to initiate a civil action.”).   Mr. Caballero knows this and he has previously

complied with Rule 4.1 in other jurisdictions by moving for and obtaining a court order specially

appointing his process servers under Rule 4.1. See Caballero v. FARC, SDNY Case 20-mc-



                                               9
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 10 of 41




00249, January 28, 2021 Order Granting Motion to Appoint Special Process Server, Dkt. No. 21;

Caballero v. FARC, DCT Case 20-cv-01939, October 22, 2020 Order, Dkt. No. 6.

Accordingly, Mr. Caballero has not perfected his judgment lien on Equiniti because the Feb 1,

2021 service was invalid.

       46.     BANCO BANDES URUGUAY SA, BANCO BICENTENARIO BANCO

UNIVERSAL CA, and BANCO DE VENEZUELA SA BANCO UNIVERSAL, are not a

“foreign state” or an “agency or instrumentality of a foreign state” under the FSIA. 28 U.S.C.

§1603(a), (b). Banco de Desarrollo Economico y Social de Venezuela (“BANDES”) is a direct

state-owned corporation, therefore, none of its corporate subsidiaries are a “foreign state” as

defined in the FSIA. A corporation does not qualify as a foreign state under the FSIA if its

majority owner is another corporation, even if the parent corporation is majority-owned by an

actual foreign state. As the Supreme Court has held, “[a] corporation is an instrumentality of a

foreign state under the FSIA only if the foreign state itself owns a majority of the corporation’s

shares.” Dole Food Co. v. Patrickson, 538 U.S. 468, 477 (2003). Accordingly, none of the

BANDES subsidiary Turnover Targets’ blocked assets in the United States are immune from

attachment under the FSIA.

       47.     Antonio Caballero’s Florida Anti-Terrorism Act (“ATA”) judgment is void in its

entirety for lack of subject matter jurisdiction because neither Mr. Caballero or his father was a

U.S. national at the time of the terrorist acts, nor did the terrorist acts cause any injury to the

person, property or business of a U.S. national as required by 18 U.S.C. §2333(a). See Doe v.

Tapang, 2019 WL 3576995 *6 (N.D.C.A. 2019) (“Furthermore, plaintiffs lack standing to sue in

representative capacities on behalf of the estates of their loved ones because their family

members were not United States nationals. The ATA states that any “national of the United



                                                10
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 11 of 41




States injured in his person, property, or business by reason of an act of international terrorism,

or his or her estate, survivors, or heirs, may sue”—thus, because the decedents were not U.S.

nationals, their estates lack standing to sue the ATA.1 18 U.S.C. § 2333.”). The Florida district

court that entered Mr. Caballero’s ATA judgment noted that “courts have held that U.S.

nationals can state a claim under the ATA for the death of non-U.S. national family members.”

Caballero v. FARC, No. 1:18-CV-25337-KMM, 2020 WL 7481302, at *3 (S.D. Fla. May 20,

2020). However, the cases cited as supporting authorities therein all involved a claimant/heir

who was a U.S. national at the time of the attack, even though the victims were foreign

nationals. Here, neither the claimant/heir or the victim/decedent was a U.S. national “injured in

his or person, property or business.”

       48.     In the alternative, Antonio Caballero’s Florida ATA judgment is void in part, and

has now been fully satisfied. The ATA expressly provides:

       (a)Action and Jurisdiction.—
       Any national of the United States injured in his or her person, property, or
       business by reason of an act of international terrorism, or his or her estate,
       survivors, or heirs, may sue therefor in any appropriate district court of the United
       States and shall recover threefold the damages he or she sustains and the cost of
       the suit, including attorney’s fees.

18 U.S.C. §2333(a) (emphasis added). Although Mr. Caballero’s father was “injured in his

person”—kidnapped for ransom and then murdered—he was never a U.S. national, and his son

Plaintiff Caballero cannot “sue therefor.”

       Plaintiff Caballero did allege economic business losses that he personally sustained in

1999 in Colombia. Assuming, arguendo, that 15 years later when he became a U.S. national

those economic damages became recoverable under the ATA, at best Plaintiff Caballero was

only injured in his “property or business,” and that’s the most he can sue for. The Florida district

court gave full faith and credit to the state court damages award for the economic losses for the

                                                11
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 12 of 41




son’s loss of his business when he left for the U.S., which included $1,729,667.00 “for actual

compensatory, economic damages”, which was trebled to $5,189,001.00. Plaintiff Caballero is

already satisfied because he has collected more than $10 million. The $45 million award for

“non-economic damages” is not recoverable where no U.S. national was ever “injured in his or

person.”

        49.     Antonio Caballero’s Florida ATA judgment is void for lack of general and

specific personal jurisdiction over the Defendant FARC. The FARC remains a designated

Foreign Terrorist Organization and has always been “at home” in Colombia trying to overthrow

the Colombian government, and it has never been essentially “at home” in the United States.

Mr. Caballero’s father was not targeted as an American; he was a Colombian kidnapped for

ransom and murdered in Colombia by an FTO in Colombia. There were no ransom demands or

proofs of life or prisoner exchange demands that were ever sent into the United States for Mr.

Caballero. Mr. Caballero’s death did not “arise from or relate to” any of the FARC’s in forum

conduct in Florida or the U.S., and there is insufficient nexus to support specific personal

jurisdiction.   Moreover, the FARC never purposefully availed itself of the privileges and

protections of Florida or U.S. law by partnering with other cartels to traffick cocaine here to the

United States, and, therefore, any such narcotics activity did not cause the FARC to reasonably

anticipate being haled into a U.S. court for the kidnapping for ransom and murder of a

Colombian national in Colombia.       This affirmative defense is addressed more fully in the

crossclaim below.

        50.     The Stansell and Pescatore Judgment Creditors did not expressly acknowledge the

validity of Caballero’s judgment, nor did they waive their rights to challenge Caballero’s

judgment as void for lack of subject matter jurisdiction or personal jurisdiction, by settling the



                                                12
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 13 of 41




separate interpleader action in Wells Fargo Bank v. Caballero et al, S.D.F.L. Case No. 20-cv-

20868-CMA. That interpleader involved a blocked Kingpin account held by Wells Fargo Bank,

N.A. in the name of Honduran Kingpin Banco Continental, S.A. The account was also claimed

by the OFAC licensed Honduran government appointed bank liquidator, Banco de los

Trabajadores S.A. de C.V. (“BanTrab”). The settlement agreement in that interpleader between

competing claimants BanTrab, Caballero, and Stansell/Pescatores specifically stated that:

“Nothing herein shall be deemed an admission by, or used against, any party with regard to

any position taken in any litigation or proceeding.” See In Re: Banco Continental, S.A.,

S.D.F.L. Bankruptcy Court Case No. 20-10917, Dkt. No. 177 at ECF 7, ¶ 7.

             AMENDED CROSSCLAIM AGAINST ANTONIO CABALLERO
                            INTRODUCTION

       1.       In resolving this or any of the seven pending interpleader actions before this

Court, the Court need not reach the issue of whether the ATA Judgment that was entered in favor

of Interpleader Defendant Antonio Caballero is valid. The reason why this Court need not reach

that issue is that even assuming, arguendo, that his Judgment is valid, the Stansell and Pescatore

Interpleader Defendants have established clear judgment execution lien priority over Mr.

Caballero’s claim on each and every garnishee and account.2             The Stansell and Pescatore

Interpleader Defendants both have valid ATA Judgments, and both sets of victim families have

clear chronological judgment execution lien priority over any possible claim by Mr. Caballero.

Thus, although the invalidity of Caballero’s judgement is detailed below, it need not be decided

by the Court.

       2.       Nevertheless, if Mr. Caballero had chronological lien priority over the Stansell

and Pescatore families—which he does not—his Florida default judgments are void and/or
2
 With the sole possible exception of one blocked account held by Citibank, N.A. for the Venezuelan
Ministry of Finance which is at issue in Citibank’s Third Party Complaint Dkt. No. 229.
                                                  13
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 14 of 41




unenforceable here because the Florida courts that entered them lacked general or specific

personal jurisdiction over the FARC. Thus, any claim he may assert in this interpleader cannot

prevail.

       3.       Before addressing why Mr. Caballero’s Judgement is invalid, it is important to

emphasize that that we do not view Mr. Caballero as our adversary. As victims of FARC

terrorism, we view any family that has suffered from FARC violence essentially as our brothers

and sisters in grief. “We are not enemies, but friends.” A. Lincoln, First Inaugural Address, Mar.

4, 1861. With that in mind, the Stansell Plaintiffs and the Pescatores were able to reach a Joint

Prosecution and Sharing Agreement with one another, enabling the families to work

collaboratively for Justice, and not at cross-currents. We wish that similar efforts regarding Mr.

Caballero had borne fruit.

       4.      Be that is it may, Mr. Caballero simply never qualified to collect under the Anti-

Terrorism Act. At the time the FARC kidnapped his father for ransom in Colombia, and then

murdered him when the ransom was not paid, he had essentially no nexus to the United States—

he was not then an American citizen; he had not then applied for American citizenship; and he

was not targeted as an American by the FARC. Put simply, at the time of his murder by the

FARC, Mr. Caballero was a Colombian national residing in Colombia—just like, tragically, tens

of thousands of other victims of FARC violence against Colombians. At least 15 years after his

father’s death in 1999, Mr. Caballero’s son acquired U.S. citizenship and promptly filed his ATA

action in 2019, seeking compensation in the American justice system for his father’s murder by

the FARC, even though he already held a 2014 Florida state court default against the FARC for

over $146 million.




                                               14
          Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 15 of 41




          5.     As explained infra, that scenario does not fall under the ambit of the Anti-

Terrorism Act. Under its express language, and as the legislative history confirms, the ATA was

designed to protect Americans qua Americans—i.e., those who were targeted by terrorists

specifically because they are Americans. The Stansell and Pescatore victims squarely fall into

that category. Mr. Caballero and his deceased father (who was never a U.S. national) squarely

do not.

          6.     Thus, while Stansell and Pescatore families are sympathetic to the Caballero

family for the tragic loss of their father, their efforts here—and in other courts in the American

justice system—to gain compensation under the ATA (and the Terrorism Risk Insurance Act of

2002, which helps enable collections under the ATA) should not be viewed as legitimate.

Indeed, Caballero’s efforts here are directly at odds with—rather than in furtherance of—

Congress’ objectives when it enacted the ATA, namely, to compensate Americans who were

targeted because they were Americans, and to deter terrorists who specifically target Americans.

Every dollar that the Caballero family collects under their invalid ATA judgment—and at

present, they have collected approximately over $10 million—is a dollar drawn from a limited

pool of assets that rightfully should have gone to American victims holding proper ATA

judgments.

          7.     Accordingly, the Stansell and Pescatore families jumped through all the proper

hoops and are proper ATA judgment holders. But Mr. Caballero is not. The following explains

in greater detail why the law dictates Mr. Caballero’s ATA Judgment be set aside as invalid.

               Antonio Caballero’s judgment is invalid & can be collaterally attacked

          8.     Caballero’s Florida default judgments are void and/or unenforceable here,

because the Florida courts that entered them lacked general or specific personal jurisdiction over



                                                15
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 16 of 41




the FARC. Unlike, for example, the hostage taking, torture, and murder of the Stansell and

Pescatore plaintiffs—who were specifically targeted because they were Americans—the murder

of Caballero’s father (Antonio Caballero, Sr.) had no nexus to the United States. Any connection

at all was (at best) a mere fortuity, triggered by when—more than 15 years after the murder—

the victim’s son (Antonio Caballero, Jr.), became an American citizen, and then filed suit as an

American against the FARC. The district court that entered the Caballero Anti-Terrorism Act

judgment in 2020—which Caballero now seeks to enforce here before this Court—never

mentioned the issue of personal jurisdiction over the Defendant FARC in its Order entering

default judgment, or any prior Orders. See Caballero v. FARC, No. 1:18-CV-25337-KMM, 2020

WL 7481302 (S.D. Fla. May 20, 2020). Nor did Caballero ever even address the issue of

personal jurisdiction in his motion for default judgment against the FARC.

       9.      At the time the FARC kidnapped and then murdered Antonio Caballero, Sr. in

1999, Caballero Sr. and Caballero Jr. were both Colombian nationals, not Americans; neither

resided at the time in America; neither had applied for American citizenship; and neither was

targeted as an American by the FARC. Put simply, at the time of his kidnap and murder by the

FARC, Caballero Sr. was simply a Colombian national residing in Colombia—just like,

tragically, tens of thousands of other victims of FARC violence against Colombians.

       10.     In 2012—some 13 years after his father’s death—Caballero Jr. filed a Florida

state court lawsuit under the Alien Tort Statute, Civil RICO, and state law claims. At the time he

filed that suit, Caballero Jr. was still not an American citizen. Then, sometime between 2012 and

2018, Caballero Jr. acquired U.S. citizenship and filed his ATA action, seeking compensation for

his father’s murder by the FARC.        As detailed below, the law dictates Caballero’s ATA

Judgment be set aside as invalid.



                                               16
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 17 of 41




A.     STATEMENT OF FACTS

       1.      Caballero’s 2014 Florida state court alien national judgment

       11.     Caballero filed his initial Compliant against the FARC in Florida state court in

2012. Antonio Caballero vs. Fuerzas Armadas Revolucionarios de Colombia aka FARC-EP and

Ejercito Liberacion Nacional aka ELN, Miami-Dade Circuit Case No. 12-48803-CA-02. In

2013, Caballero filed his Corrected Second Amended Complaint adding FARC trafficking

partner the Norte del Valle Cartel (NVC) as a Defendant. See Dkt. No. 250, Appendix Exhibit

No. 1, Caballero 2nd Amended Complaint. This was the operative Complaint upon which the

Florida state court ultimately entered its default judgment in 2014.

       12.     Caballero’s state court Complaint alleged jurisdiction over claims arising from his

father’s kidnapping and murder in Colombia in 1999. The Complaint alleged jurisdiction under:

               12. This action is brought pursuant to the Alien Tort Statute (“ATS”) 28
       U.S.C. § 1350 (as a federal question subject to non-exclusive concurrent
       jurisdiction), the Civil Racketeer Influenced and Corrupt Organizations Act
       ("Civil RICO"), 18 U.S.C. §§ 1961-1968 (as a federal question subject to non-
       exclusive concurrent jurisdiction), Colombia law (via Florida's "significant
       relationship" test), and Florida law (via Florida's long arm statute).

Dkt. No. 250, Ex. 1 at p. 4. Caballero alleged that federal courts had non-exclusive jurisdiction

over the ATS and RICO claims, and that the state court had concurrent jurisdiction over those

claims. Id. at 5.

       13.      Although Caballero was able to disguise his Colombian law claim with improper

ATS and RICO claims, this Court need not address the merits of his ATS or RICO claims

because all of Caballero’s claims fail for lack of personal jurisdiction over the FARC.

       14.     Caballero’s state court Complaint alleged the following facts:

       59. At all times relevant to this Complaint, the Victim was a resident and citizen
       of Colombia.



                                                17
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 18 of 41




       69. The Victim remained in the custody of FARC and ELN forces who were
       working in conjunction to conspire and profit from kidnapping the Victim.

       70. At the time of the Victim's kidnapping, Plaintiff, the Victim's son, was living
       in Barranquilla, Colombia.

       72. The Victim was unlawfully detained and held captive for 184 days, over 6
       months.

       74. Throughout his captivity, the Plaintiff's family was contacted regularly by
       Defendants in an ongoing effort to compel them to pay a ransom for the Victim's
       safety and freedom. FARC and ELN forces demanded six million dollars ($6
       Million) to secure the Victim's safety and release.

       75. The Colombian government froze the assets of the Plaintiff's family upon
       hearing of the Victim's kidnapping.

       79. Tragically, after six months of captivity and torture, Defendants assassinated
       the Victim by shooting him multiple times.

       80. On August 15, 1999, the Victim's emaciated body was found discarded on a
       dirt road between the provinces of Magdalena and Cesar and brought to
       Valedupar, Cesar, where his body was eventually identified and confirmed as the
       Victim.

       81 . At all times relevant to this Complaint, Defendants and others, acted directly
       and in concert through aiding and abetting and a conspiracy, to effect the
       kidnapping, unlawful detention, hostage-taking, trafficking, torture, and killing of
       the Victim.

       82. The Victim was targeted because of his political affiliations, official anti-
       narcotics positions, and as a source of potential ransom funds to finance the
       Defendants' terrorist activities and criminal enterprises, including the Defendants'
       extensive narco-trafficking operations. Additionally, the Victim's properties
       contained roads and paths through which processed drugs manufactured by the
       NDVC with product and chemicals supplied by FARC and ELN were transported
       through and that were used to facilitate drug trafficking logistics and
       transportation from production and cultivation centers in the southern areas of
       Colombia to ports on the Caribbean coast of Colombia and on to the United
       States.

Id. at pp. 14-18.

       15.     The Complaint clearly shows that the FARC did not expressly aim their conduct

at any U.S. national, nor was the kidnapping and murder of the Victim a direct “but for” result of

                                                18
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 19 of 41




any FARC tort committed in Florida or the United States, nor did the kidnapping for ransom and

murder in any way relate to the FARC’s cocaine export activities in the forum. It is beyond

dispute that the Victim and his son were Colombian nationals residing in Colombia; therefore,

they were not targeted by the FARC as Americans.

       16.     The Florida state court default judgment incorporated jurisdictional findings from

its prior default summary judgment order, including:

       The Court has specific jurisdiction over Defendants pursuant to Fla. Stat.
       48.193(1)(a)(1) and 48.l93(1)(a)(6).5 FARC, ELN and NDVC have individually
       and in concert engaged in narcotics manufacturing and trafficking of cocaine
       destined for Florida and the United States, shipped from Caribbean ports in
       Colombia into the United States primary through Florida.6 At all times relevant to
       the Complaint, FARC, ELN and NDVC have been involved in narcotics
       production and trafficking.7 Defendants' acts against Plaintiff and his father set
       forth in the Finding of Fact were a component part of Defendants' trafficking of
       illegal drugs into Florida and the United States. Florida is a primary point of entry
       and target market for Colombia's cocaine trafficking, including narcotics
       produced and trafficked by Defendants.8 Consequently, Defendants were
       operating, conducting, engaging in, or carrying the business of narcotrafficking
       for distribution in Florida within the definition of Fla. Stat. §48.l93(1)(a)(1). In
       addition, Defendants have also caused injury to Florida persons arising out of the
       cocaine manufactured and narco-trafficked by Defendants which is being
       consumed within Florida.9

       Thus, personal jurisdiction over the defendants is also established pursuant to Fla.
       Stat. § 48.193(1)(a)(6). Moreover, Defendants' narco-trafficking of illegal drugs
       into the United States were substantial, ongoing, and systematic and thus provide
       a basis for general jurisdiction under Fla. Stat. § 48.193(2). Because of
       Defendants' continuous narco-trafficking activities in furtherance of the
       movement of illegal drugs into Florida and the harm that has caused to citizens of
       this State and Nation, this Court has both "specific" and "general" jurisdiction
       over Defendants.10

Dkt. No. 250, App. Ex. No. 2, Summary Judgment Order at 22-23.3 (Also reported as Caballero

v. Fuerzas Armadas Revolucionarias de Colombia, 2014 Fla. Cir. LEXIS 51243, *31-33 (Fla.

Cir. 2014)).


3
 The state court relied heavily on the testimony of former University of Miami Professor Bruce Bagley,
who was convicted in 2020 on federal money laundering charges. See U.S. Dept. of Justice Press Release,
                                                  19
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 20 of 41




       2.      Caballero’s 2020 SDFL ATA judgment

       17.     On December 19, 2018, Antonio Caballero—already holding a 2014 state court

judgment for over $146 million—filed a new lawsuit under the ATA alleging that he had

become, 19 years after his father’s death, a U.S. national. Caballero’s ATA Complaint alleged

the following as the basis for personal jurisdiction over the Defendant FARC:

       10. This Court has personal jurisdiction over the Defendants pursuant to Florida
       Statute § 48.193, because the Defendants, through their agents and
       representatives, transacted business in this State and caused injury in this State, by
       their criminal activity and operations trafficking millions of dollars of illicit drugs
       into Florida and the United States for distribution throughout the United States.
       (FJ, ¶¶ 2, 3, 27, 41, 42.) As found by the State Court, Defendants kidnapping and
       eventual assassination of Ambassador Caballero was a necessary component part
       of the Defendants’ overall criminal activity and scheme to traffic illicit drugs into
       South Florida and the United States for their profit and gain. (FJ, ¶ 27.)
       Defendants’ actions against the Ambassador and Antonio Caballero were
       inextricably intertwined with, and a necessary component of, Defendants’
       trafficking of illegal drugs into and throughout South Florida and the United
       States for their profit and gain. Id.

Caballero v FARC, SDFL Case No. Case 1:18-cv-25337-KMM, DE 1 at 4-5.

       18.     The Complaint also alleged that Caballero had obtained a prior Florida state court

judgment that was res judicata and entitled to full faith and credit pursuant to 28 U.S.C. § 1738.

Dkt. No. 250, App. Ex. No. 15 (Complaint at 4). The Complaint further falsely alleged that:

       The Final Judgment was collaterally attacked in post-judgment garnishment
       proceedings, which included attacks as to both the Florida Court’s personal
       jurisdiction over the Defendants and the Florida Court’s subject matter
       jurisdiction. The attacks on the Final Judgment were rejected by the trial court,
       which also entered a turnover judgment. The trial court’s rulings were affirmed
       (per curiam) on appeal by the Florida Third District Court of Appeal. For
       purposes of a full faith and credit analysis, "[i]t has long been the rule that
       principles res judicata apply to jurisdictional determinations -- both subject matter
       and personal." Thus, "'a judgment is entitled to full faith and credit -- even as to
       questions of jurisdiction -- when the second court's inquiry discloses that those

Professor Of International Studies Pleads Guilty To Money Laundering (Jun. 1, 2020),
https://www.justice.gov/usao-sdny/pr/professor-international-studies-pleads-guilty-money-laundering. No
federal court has ever reviewed Caballero’s erroneous jurisdictional findings. A Florida appellate court
did decide an appeal in Caballero’s favor, but on issues wholly unrelated to personal jurisdiction.
                                                  20
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 21 of 41




        questions have been fully and fairly litigated and finally decided in the court
        which rendered the original judgment.'" Weininger v. Castro, 462 F. Supp. 2d
        457, 472 (S.D.N.Y. 2006) (citations omitted). The Final Judgment was also
        domesticated in the District Court of Utah, case number 2:17-cv-00315-PMW.

Id., SDFL Complaint at 4 n.1 (emphasis added).

        19.     However, Caballero apparently committed a fraud upon the Court by materially

misrepresenting the state court record to Judge Moore. There was never a collateral attack on the

personal jurisdiction over the Defendant FARC, either in the state trial court or on appeal. A

non-party blocked account owner, Prodira Casa de Cambio, S.A. de C.V., did file a motion to

dissolve a writ that challenged personal jurisdiction. But Prodira’s motion argued that Prodira

was not subject to personal jurisdiction, and, therefore, its account could not be garnished.4

Prodira also filed a Motion to vacate the judgment arguing that Caballero’s service of process on

the FARC was defective,5 but Prodira never once asserted in any motion that the Defendant

FARC was not subject to personal jurisdiction in the United States. See Dkt. No. 250, App. Ex.

Nos. 4, 6, 7.

        20.     The state court Omnibus Order rejecting all of Prodira’s motions noted that

Prodira’s notice of general appearance stated that it was “without waiver to Prodira's other

defenses including but not limited to the Court's lack of personal jurisdiction over Prodira.”

Dkt. No. 250, App. Ex. No. 9 (Omnibus Order at 13) (emphasis added). This is what Prodira

referred to in its Appellant’s Brief when it said “Prodira challenged personal jurisdiction” in the

trial court. Prodira Casa de Cambio vs. Caballero, 2016 WL 5870668, No. 3D16-0487 (Aug.

4
  Prodira also argued that its blocked Kingpin account was not subject to TRIA execution, but this
argument was rejected based on the testimony of Bruce Bagley that the account was really owned by Los
Zetas, an IEEPA Transcriminal Organization, and, therefore, the account should have been blocked under
IEEPA. Mr. Bagley is now in federal prison having plead guilty and been convicted on money laundering
charges for Venezuelan nationals.
5
  Caballero’s opposition briefs in the state court argued that Prodira had no standing to challenge the
validity of service of process on the FARC, which was a waivable defense personal to the Defendant
FARC.
                                                  21
        Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 22 of 41




10, 2016 Appellant’s Initial Brief). The Appellant’s Brief and Reply Brief on appeal never once

challenged the court’s personal jurisdiction over the Defendant FARC. Dkt. No. 250, App. Ex.

Nos. 11, 13. Caballero’s own Appellee’s Answer Brief clearly states that “Prodira filed its

Motion to Dissolve by way of a "special appearance" contesting the trial court's jurisdiction over

it.” Dkt. No. 250, App. Ex. No. 12.

        21.     Caballero’s motion for default judgment against the FARC in the ATA action

never once mentions the issue of personal jurisdiction over the FARC. Dkt. No. 250, App. Ex.

No. 16. The district court in entering the ATA judgment gave preclusive effect to the state court

judgment’s damages award, and the district court never once addressed the issue of the FARC’s

personal jurisdiction.6 See Dkt. No. 250, App. Ex. No. 17, SDFL Order on Motion for Default

Judgment, DE 62, at 7, which is reported as Caballero v. Fuerzas Armadas Revolucionarias de

Colombia, No. 1:18-CV-25337-KMM, 2020 WL 7481302 (S.D. Fla. May 20, 2020).

        The Stansell and Pescatore Judgment Creditors did not expressly acknowledge the

validity of Caballero’s judgment, nor did they waive their rights to challenge Caballero’s

judgment as void for lack of subject matter jurisdiction or personal jurisdiction, by settling the

separate interpleader action in Wells Fargo Bank v. Caballero et al, S.D.F.L. Case No. 20-cv-

20868-CMA. That interpleader involved a blocked Kingpin account held by Wells Fargo Bank,

N.A. in the name of Honduran Kingpin Banco Continental, S.A. The account was also claimed

by the OFAC licensed Honduran government appointed bank liquidator, Banco de los

Trabajadores S.A. de C.V. (“BanTrab”). The settlement agreement in that interpleader between

competing claimants BanTrab, Caballero, and Stansell/Pescatores specifically stated that:

“Nothing herein shall be deemed an admission by, or used against, any party with regard to


6
  Mwani v. Bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005) (“a court should satisfy itself that it has personal
jurisdiction before entering judgment against an absent defendant”).
                                                     22
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 23 of 41




any position taken in any litigation or proceeding.” See In Re: Banco Continental, S.A.,

S.D.F.L. Bankruptcy Court Case No. 20-10917, Dkt. No. 177 at ECF 7, ¶ 7.

B.     LEGAL STANDARDS FOR PERSONAL JURISDICTION OVER A FOREIGN
       TERRORIST ORGANIZATION

       1.    Legal standard for general jurisdiction

       22.     The constitutional due process standard for determining general jurisdiction

changed significantly with the Supreme Court's decisions in Daimler AG v. Bauman, 571 U.S.

117 (2014), and Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915 (2011). In

Daimler, the Court held that “approv[ing] the exercise of general jurisdiction in every State in

which a corporation ‘engages in a substantial, continuous, and systematic course of business’ ...

[represents a] formulation [that is] unacceptably grasping.” Id. at 761. Instead, Daimler

reaffirmed the principle announced earlier in Goodyear: “[T]he inquiry under Goodyear is not

whether a foreign corporation’s in-forum contacts can be said to be in some sense “continuous

and systematic,” it is whether that corporation's “affiliations with the State are so ‘continuous

and systematic’ as to render [it] essentially at home in the forum State.” Id. at 761 (emphasis

added) (quoting Goodyear, 564 U.S. at 919); Banco de los Trabajadores v. Cortez Moreno, 237

So. 3d 1127, 1134 (Fla. 3d DCA 2018). The Supreme Court in Daimler held that it is “the

exceptional case” for a corporation to be “essentially at home” in a place other than its domicile.

Id. at 139, n.19. This “calls for an appraisal of the defendant’s activities in their entirety”—

nationwide and worldwide. Id. at 1559. A corporation operating in multiple forums could

“scarcely be deemed at home in all of them.” Id.

       2. Legal standard for exercising specific jurisdiction over non-resident defendant

      23.      A court’s specific jurisdiction is governed by the “effects test” articulated by the

Supreme Court in Calder v. Jones, 465 U.S. 783 (1984). Specific jurisdiction based on a

                                                23
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 24 of 41




defendant’s out-of-forum conduct requires that the defendant’s “(1) intentional, tortious actions;

(2) which were expressly aimed at the United States; (3) [caused] harm, the brunt of which is

suffered—and which the defendant knows is likely to be suffered—in the United States; and (4)

the injuries that are the subject of the litigation arise from or relate to defendant’s subject

conduct.”   In re Terrorist Attacks on Sept. 11, 2001, 718 F. Supp. 2d 456, 478-79 (S.D.N.Y.

2010) (citing Calder, 465 U.S. at 789-90).

      24.      The exercise of personal jurisdiction over any Defendant must comport with

principles of constitutional due process. See Waldman v. PLO, 835 F.3d 317, 343 (2d Cir. 2016);

Ehrenfeld v. Mahfouz, 489 F.3d 542, 547 (2d Cir. 2007). Each Defendant must have “sufficient

minimum contacts with the forum to justify the court’s exercise of personal jurisdiction,” and the

exercise of personal jurisdiction must “comport[] with ‘traditional notions of fair play and

substantial justice’ under the circumstances.” Waldman, 835 F.3d at 331 (quoting Daimler AG,

571 U.S. at 126-27).

      25.      To exercise specific personal jurisdiction consistent with due process, the Court

must examine “the relationship among the defendant, the forum, and the litigation.” Walden v.

Fiore, 571 U.S. 277, 283-84 (2014) (citations omitted); In re del Valle Ruiz, 2019 WL 4924395

(2d Cir. Oct. 7, 2019). First, “the defendant must have purposefully availed itself of the

privilege of conducting activities within the forum State or have purposefully directed its

conduct into the forum State.” U.S. Bank N.A. v. Bank of Am. N.A. (“U.S. Bank”), 916 F.3d 143,

150 (2d Cir. 2019) (quoting Bristol-Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty., 137 S. Ct.

1773, 1785 (2017). Second, “the plaintiff’s claim must arise out of or relate to the defendant’s

forum conduct.” U.S. Bank, 916 F.3d at 150 (quoting Bristol-Myers Squibb, 137 S. Ct. at 1786).

The allegations in the Caballero Complaint must establish that the FARC’s’ “suit-related



                                               24
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 25 of 41




conduct”—i.e., “conduct that could have subjected them to liability under the ATA” (the

kidnapping for ransom and murder in Colombia)—created a “substantial connection” with the

United States. Waldman, 835 F.3d at 335 (quoting Walden, 571 U.S. at 284).

      26.      The exercise of specific jurisdiction depends on in-state activity that ‘gave rise to

the episode-in-suit.’” Waldman, 835 F.3d at 331 (quoting Goodyear Dunlop Tires Operations,

S.A., 564 U.S. at 923 (emphasis in original)). As the Second Circuit has held, “[w]here the

defendant has had only limited contacts with the [forum],” it is appropriate to require proximate

causation—not merely “but-for” causation—for personal jurisdiction. SPV OSUS, Ltd. v. UBS

AG, 882 F.3d 333, 344 (2d Cir. 2018); see also Waldman, 835 F.3d at 343 (explaining that

personal jurisdiction over the defendant in Bank Brussels Lambert v. Fiddler Gonzalez &

Rodriguez, 305 F.3d 120 (2d Cir. 2002), was proper because the plaintiff hired the defendant “as

a result of” defendant’s in-forum activities).

      27.      The United States Supreme Court has recently clarified the standard for specific

personal jurisdiction in motor vehicle product liability actions where vehicles designed,

manufactured and sold by Ford in other states years later caused injuries to Montana residents.

Ford Motor Co. v Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017 (2021). The Court held that:

      our most common formulation of the rule demands that the suit “arise out of or relate to
      the defendant’s contacts with the forum.” . . . The first half of that standard asks about
      causation; but the back half, after the “or,” contemplates that some relationships will
      support jurisdiction without a causal showing. That does not mean anything goes. In the
      sphere of specific jurisdiction, the phrase “relate to” incorporates real limits, as it must to
      adequately protect defendants foreign to a forum.

Id. at 1026.

       3. Legal standard for specific jurisdiction under Florida’s long arm statute

       28.     Florida’s long-arm statute allows for personal jurisdiction over a non-resident

defendant who commits an out of state tort “so long as the effect of the tort causes harm within

                                                 25
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 26 of 41




the state.” XN Fin. Services, Inc. v. Conroy, 12-80143-CIV, 2012 WL 12873512, at *4 (S.D. Fla.

Mar. 5, 2012) (citing Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1216–17 (11th Cir. 1999)).

Courts within Florida have “specific” personal jurisdiction for any cause of action “arising from”

the activities within the state. Although the term “arising from” is broad, under Florida law there

must nevertheless be some “ ‘direct affiliation,’ ‘nexus,’ or ‘substantial connection’ ” between

the cause of action and the activities within the state, Citicorp Ins. Brokers (Marine) Ltd. v. J.R.

Charman, 635 So. 2d 79, 81 (Fla. 1st DCA 1994). This nexus requirement is often described as

“connexity,” and must be met before specific jurisdiction will attach under this subsection.

Bloom v. A.H. Pond Co., Inc., 519 F. Supp. 1162, 1168 (S.D. Fla. 1981).

       29.     A Court must determine whether a plaintiff’s claim arises out of or relates to one

of Defendants’ contacts with Florida. Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010) (citing

Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d 1210, 1222 (11th Cir. 2009)). Courts must

“look to the ‘affiliation between the forum and the underlying controversy,’ focusing on any

‘activity or ... occurrence that [took] place in the forum State.’” Waite v. All Acquisition Corp.,

901 F.3d 1307, 1314 (11th Cir. 2018), cert. denied sub nom. Waite v. Union Carbide Corp., 139

S. Ct. 1384, 203 L. Ed. 2d 611 (2019) (quoting Bristol-Myers Squibb Co. v. Superior Court, 137

S. Ct. 1773, 1780 (2017)). In the absence of such a connection, “specific jurisdiction is lacking

regardless of the extent of a defendant’s unconnected activities in the State.” Id. at 1781. In the

Eleventh Circuit, a tort arises out of or relates to the defendant’s activity in a state only if the

activity is a “but-for” cause of the tort. Waite, 901 F.3d at 1314 (citing Oldfield, 558 F.3d at

1222–23). See Natl. Indus. Sand Ass'n v Gibson, 897 SW2d 769, 776 (Tex 1995), citing Calder,

465 U.S. at 789, 104 S. Ct. at 1486, (jurisdiction based upon the effects of extra-territorial




                                                26
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 27 of 41




conduct within a particular forum is proper only when the extra-territorial conduct focuses upon

a plaintiff residing in that forum).

C.      THE VALIDITY OF CABALLERO’S JUDGMENT IS NOW DIRECTLY AT
        ISSUE IN THIS INTERPLEADER ACTION AND IS SUBJECT TO
        COLLATERAL ATTACK IN THIS COURT

        30.     “[T]here can be little doubt that if the judgment is void...a collateral attack upon

the void judgment may be made in any proceeding in any court where the validity of the

judgment comes in issue.” Collins v. Foreman, 729 F.2d 108, 111 (2d Cir. 1984) (emphasis

added, citation omitted); 12 Moore’s Federal Practice—Civil § 60.44[1][b] (2017 ed.). As a void

judgment is a legal nullity, it may be challenged not only directly but also by collateral attack in

a proceeding in any court where that judgment’s validity comes in issue. Graciette v. Star

Guidance, Inc., 66 F.R.D. 424, 426 n.1 (S.D.N.Y. 1975) citing Pennoyer v. Neff, 95 U.S. 714

(1877) (collateral attacks are permitted against default judgments that are void for a lack of

personal jurisdiction); J. Moore, 7 Federal Practice ¶60.25[1]. “If the Court rendering the

challenged judgment never had jurisdiction over the person of the defendant or the res of the

action, any such judgment is void and, therefore, subject to collateral attack. That attack may be

made in any proceeding in any Court where the validity of the judgment comes in issue.” Sheiner

v. City of New York, 611 F. Supp. 172, 175 (E.D.N.Y.1985); 16 Coquillette, Moore's Federal

Practice, § 108.03[2] at 108–16 (3rd ed. 1998). See also Reefer Tek LLC v El Dorado Trailer

Leasing, LLC, 17 CIV. 1809 (ER), 2019 WL 5727315, at *3 (S.D.N.Y. Nov. 5, 2019)

(“[V]oidness of a judgment for lack of personal jurisdiction can be asserted on a collateral

challenge after entry of a default judgment.” “R” Best Produce, Inc. v. DiSapio, 540 F.3d 115,

123 (2d Cir. 2008) (“voidness of a judgment for lack of personal jurisdiction can be asserted on a

collateral challenge after entry of a default judgment”); In re Choez, No. 15 Bk. 45404 (ESS),



                                                 27
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 28 of 41




2017 WL 5604109, at *6 (E.D.N.Y. Nov. 20, 2017) (“[P]recedent exists supporting the

proposition that Rule 60(b)(4) may be invoked in the registration court to obtain relief from a

foreign default judgment attacked as void for lack of personal jurisdiction over the parties against

whom it was rendered.” (quoting Covington Indus., Inc. v. Resintex A.G., 629 F.2d 730, 734 (2d

Cir. 1980).”).

D.     NO PRECLUSIVE EFFECT SHOULD BE AFFORDED TO CABALLERO’S
       DEFAULT JUDGMENTS WHERE THE ISSUES WERE NEVER FULLY AND
       FAIRLY LITIGATED

       31.       “A judgment of a court in one State is conclusive upon the merits in a court in

another State only if the court in the first State had power to pass on the merits—had jurisdiction,

that is, to render the judgment.” Underwriters Nat'l Assurance Co. v. N.C. Life & Acc. & Health

Ins. Guar. Ass’n, 455 U.S. 691, 704 (1982) (quoting Durfee v. Duke, 375 U.S. 106, 110 (1963)).

“Consequently, before a court is bound by the judgment rendered in another State, it may inquire

into the jurisdictional basis of the foreign court’s decree. If that court did not have jurisdiction

over the subject matter or the relevant parties, full faith and credit need not be given.” Id. at 705;

see also Kremer v. Chem. Constr. Corp., 456 U.S. 461, 482 (1982) (“A State may not grant

preclusive effect in its own courts to a constitutionally infirm judgment, and other state and

federal courts are not required to accord full faith and credit to such a judgment.” (footnote

omitted)).

       32.       Jurisdictional findings made as part of a default judgment rendered without an

appearance by the defendant are not entitled to preclusive effect. See Jerez v. Republic of Cuba,

775 F.3d 419, 422 (D.C. Cir. 2014) (jurisdictional determinations made in a Florida state court

default judgment are not entitled to res judicata effect if the defendant did not “actually appear[

]” in the proceedings); American Steel Bldg. Co. v. Davidson & Richardson Constr. Co., 847



                                                 28
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 29 of 41




F.2d 1519, 1521 (11th Cir. 1988) (“[W]here the defendant does not appear, and judgment is by

default, the state court judgment does not preclude the federal court from reviewing the

jurisdictional issues.”).

        33.     In Martinez v Republic of Cuba, 221 F. Supp. 3d 276 (N.D.N.Y. 2016), Judge

Kahn of the Northern District of New York voided a Florida default judgment against Cuba on

subject matter jurisdiction grounds, emphasizing that such ruling protects the legal rights of

victims who actually possess a valid judgment:

        The Court emphasizes that, in denying enforcement of Martinez's default
        judgment, it is not acting to protect assets of the Cuban government against
        plaintiffs who have claims to them. Indeed, enforcing Martinez's jurisdictionally
        defective judgment would reduce the pool of such assets available to plaintiffs
        who have suffered wrongs at the hands of the Cuban government that are
        cognizable under the FSIA. While the Court recognizes the efforts of the Florida
        state court to afford Martinez a remedy for the grievous harm inflicted on her by
        Roque and the Cuban government, the Court is simply unable to give legal redress
        for            her          sad           and           difficult          plight.

Martinez, 221 F. Supp. 3d at 289 (emphasis added). Here, Caballero again seeks to improperly

reduce the pool of blocked assets available to the sixteen Stansell and Pescatore FARC victims

who—unlike Caballero—were all U.S. nationals at the time of their attacks and were specifically

targeted as American citizens.

        34.     In 2019, the Second Circuit reversed three SDNY TRIA turnover orders seeking

to enforce U.S. national terrorism victims’ Florida state court default judgments against Cuba

because of a lack of subject matter jurisdiction. The court expressly allowed the jurisdictional

challenge “as a defense to Petitioners’ enforcement action.” Vera v Banco Bilbao Vizcaya

Argentaria, S.A., 946 F.3d 120, 135 (2d Cir 2019), cert denied sub nom. Fuller v Banco Bilbao

Vizcaya Argentaria, S.A., 141 S. Ct. 364 (2020). The Vera Court held:

        “…[w]e need not consider a collateral attack on the Florida judgment [because]
        BBVA's principal argument ... is that the District Court lacked subject-matter

                                                 29
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 30 of 41




        jurisdiction.” 867 F.3d at 320 n.9 (emphasis in original). Moreover, as described
        above, a district court may consider its jurisdiction when suggested by any party,
        “even if there is no reason to confer a special right of ‘third-party standing’ on
        that party.” Walters, 651 F.3d at 293.

Id. at 135, n. 20. The Court held that the Florida state court jurisdictional findings did not bar the

District Court from considering the jurisdictional question anew, nor relieve it of its obligation to

assure itself of its own jurisdiction, whether upon motion or sua sponte. Id.

        35.     The Vera Court also held that “a finding of jurisdiction is preclusive only when

the jurisdictional issues “have been fully and fairly litigated ... in the court which rendered the

original judgment.” Id. at 135-36, citing Durfee v. Duke, 375 U.S. 106, 111 (1963). “Cuba’s

failure to appear meant that, although the Florida courts heard relevant evidence, ‘the

jurisdictional facts necessary to eliminate Cuba’s sovereign immunity under the FSIA were not

fully and fairly litigated’ in the Florida actions. . . . The Florida state courts’ jurisdictional

conclusions could therefore ‘neither bind the District Court ... nor ... be relied on by the parties.’”

Id. See also Jerez v. Republic of Cuba, 775 F.3d 419, 422–23 (D.C. Cir. 2014) (refusing to

accord res judicata effect to similar Florida state default judgment entered against Cuba). Here,

no Defendant ever appeared in either of Caballero’s state or federal court cases, and the relevant

controlling authorities were never provided to either court.7 Thus, as the D.C. Circuit held in an

ATA default judgment case against Hezbollah, the defendants’ “absence imposed an independent

obligation on the district court to satisfy itself of its personal jurisdiction before entering a




7
   Caballero executed in state court on a blocked Kingpin asset held in the name of Prodira, a Colombian
casa de cambio that OFAC had designated as a Tier II FARC money launderer. Prodira challenged
Caballero’s standing to execute on a blocked Kingpin asset. On appeal the Florida 3d DCA affirmed in a
per curiam no opinion decision. Dkt. No. 250, App. Ex. 14. Prodira never challenged, nor did the Florida
state trial or appellate court ever decide, any issues relating to personal jurisdiction over the FARC. See
Dkt. No.250, App. Ex. Nos. 10-13.


                                                    30
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 31 of 41




default judgment against a missing party.” Kaplan v. Cent. Bank of the Islamic Republic of Iran,

896 F.3d 501, 511 (D.C. Cir. 2018).

E.     LEGAL ANALYSIS

       1.        Second Circuit has held that a foreign terrorist organization is not “at home”
                 in the United States

       36.       In Waldman v. Palestinian Liberation Org., 835 F.3d 317, 322 (2d Cir. 2016), the

Second Circuit voided a $655 million jury verdict and ATA judgment awarded to 11 families

who were all U.S. nationals at the time they were killed in Middle East bombings. The Second

Circuit held that the defendants were not subject personal jurisdiction, and, therefore, the

judgment was void and unenforceable. Id. The Court held that the district court’s ruling that it

had general jurisdiction over the defendants “relies on a misreading of the Supreme Court’s

decision in Daimler” and that:

       Pursuant to Daimler, the question becomes, where are the PA and PLO “ ‘fairly
       regarded as at home’ ”? 134 S.Ct. at 761 (quoting Goodyear, 564 U.S. at 924, 131
       S.Ct. 2846). The overwhelming evidence shows that the defendants are “at home”
       in Palestine, where they govern. Palestine is the central seat of government for the
       PA and PLO. The PA’s authority is limited to the West Bank and Gaza, and it has
       no independently operated offices anywhere else. All PA governmental
       ministries, the Palestinian president, the Parliament, and the Palestinian security
       services reside in Palestine.

       As the District Court for the District of Columbia observed, “[i]t is common sense
       that the single ascertainable place where a government such a[s] the Palestinian
       Authority should be amenable to suit for all purposes is the place where it
       governs. Here, that place is the West Bank, not the United States.” Livnat, 82
       F.Supp.3d at 30; see also Safra, 82 F.Supp.3d at 48. The same analysis applies
       equally to the PLO, which during the relevant period maintained its headquarters
       in Palestine and Amman, Jordan. See Klieman, 82 F.Supp.3d at 245 (“Defendants'
       alleged contacts ... do not suffice to render the PA and the PLO ‘essentially at
       home’ in the United States.”)

Id. at 332-33.




                                                31
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 32 of 41




        37.     The Waldman court explained the PLO had two diplomatic offices in the United

States, employed more than a dozen individuals over a period of two years, engaged in

diplomatic activities and “‘had a substantial commercial presence in the United States.’” Id. at

323. Its mission to the United States in Washington D.C. “used dozens of telephone numbers,

purchased office supplies, paid for certain living expenses for ... the chief PLO and PA

representative in the United States, and engaged in other transactions.” Id. Despite these ongoing

connections to the United States, the court determined the evidence demonstrated the PA and

PLO “are ‘at home’ in Palestine, where these entities are headquartered, and from where they are

directed.” Id. at 334. The Court stated that the “PLO and PA have not transported their principle

‘home’ to the United States.” Id. at 335.

        2.      The FARC has never been “essentially at home” in the United States
                for purposes of general jurisdiction

        38.     Caballero alleged in 2013—14 years after his father’s murder—that “he currently

lives in Florida as a resident alien” and that “all defendants are non-residents of Florida.” Dkt.

No. 250, App. Ex. No. 1 at ¶ 20. Caballero further alleged personal jurisdiction as follows:

               21.     Furthermore, this Court has specific personal jurisdiction over the
        Defendants, pursuant to Fla. Stat. § 48.193(1), because Defendants have
        substantial, ongoing, and widespread narco-trafficking operations in Florida
        which have made this state a central transfer point in their drug distribution
        network.2
               22. This Court has general personal jurisdiction over the Defendants
        pursuant to Fla. Stat. § 48.193(2), because the Defendants have engaged in
        substantial and not isolated activity within this state as a result of their extensive
        and ongoing narcotics trafficking in and through Florida.

Id. at pp. 6-7.8 But the FARC was never itself present or operating in Florida; it is and always

has been domiciled in Colombia.          The FARC merely supplies the coca leaf, paste and/or


8
 The publication cited by Caballero’s footnote 2 does not even mention the FARC. See U.S. Dept. of
Justice, National Drug Intelligence Ctr., Abstract, “South Florida High Intensity Drug Trafficking Area:
Drug Market Analysis 2009,” available at, http://www.justice.gov/archivc/ndic1.
                                                   32
          Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 33 of 41




processed cocaine to its many different trafficking partner cartels and Drug Trafficking

Organizations—like the NVC and the Cartel of the Suns—and they then handle the subsequent

transport, distribution and trafficking activities that occur in the United States.

           39.    Caballero’s Complaint clearly alleges that “FARC operates in roughly one-third

of Colombia's geographic territory.” Id. at ¶ 35. No FARC member has ever been captured on

U.S. soil. The many FARC members who have been incarcerated in U.S. prisons on narcotics

trafficking charges, or hostage taking charges against the Stansell victims, were all captured in

Colombia (or in the case of aka Simon Trinidad, a high raking FARC leader who was captured

trying to negotiate a FARC prisoner exchange using the Stansell hostages who had been targeted

as Americans, captured in Ecuador, and immediately deported to Colombia) and extradited to the

United States. The 2004 “FARC 50” indictment alleged that the FARC leaders were part of a

conspiracy to “import into the United States from a place outside thereof a controlled substance

… cocaine…” See United States v. Pedro Antonio Marin et al, D.D.C. Case No. Case 1:04-cr-

00446-TFH, Indictment, ECF 9 at p. 6.9 The indictment describes how the FARC started taxing

cocaine in the 1990s and then became a “broker between the cocaine paste producing

campesinos and the cocaine transportation organizations that distributed the cocaine to the

United States and elsewhere.” Id. at 15-16. “When the FARC brought the cocaine paste to one

of its own laboratories, it converted the cocaine paste to cocaine, and then delivered the drugs to

the cocaine transportation organizations that sent the cocaine out of Colombia to the United

States and elsewhere.” Id. at 17. In the late 1990s, the FARC began operating its own cocaine

labs in Colombia, and they “became directly involved in importation of cocaine into the United

States” and “established direct ties with cocaine distribution organizations in the United States.”

Id. at 17-18.
9
    This “FARC 50” indictment was originally filed in Plaintiffs’ initial Appendix Dkt. No. 15, Ex. 3.
                                                      33
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 34 of 41




         40.    The FARC was “created in or about 1964 as a leftwing guerilla group dedicated to

the violent overthrow of the Government of Colombia, South America’s longest standing,

democratically elected government.” FARC 50 indictment at 9. The FARC “controls large areas

of land in Colombia, primarily in coca growing and cocaine processing regions.” Id. The FARC

is a highly structured criminal organization with a Secretariat overseeing the Estado Mayor

command that oversees 77 fronts and mobile columns operating throughout Colombia. Id. at 9-

14. In 2004, the FARC was comprised “of approximately 12,000 to 18,000 members.” Id. at 14.

The United States “FARC 50” indictment describes the FARC extensive operations throughout

Colombia. Id. at 14-21.

         41.    Plaintiffs do not dispute that the FARC was and still is the world’s largest supplier

of cocaine, and that it exports cocaine into the United States using third party trafficking partners

in the United States. But this conduct, and the FARC’s role in this massive ongoing conspiracy,

do not render the FARC “essentially at home” in the United States or Florida for the purposes of

general jurisdiction under the Supreme Court’s decision in Daimler.

         42.    On March 5, 2020, the United States unsealed an indictment of Nicolas Maduro

and several FARC leaders alleging additional narcotics conspiracy crimes as part of the

Venezuelan Cartel of the Suns dating back to 1999. See USA v. Nicolas Maduro et al, S.D.N.Y.

Case 1:11-cr-00205-AKH.10 This indictment also clearly details that the FARC was operating in

Colombia and Venezuela, and using other Cartel of the Suns members to transport the cocaine

into the United States.

         43.    There has never been an indictment or U.S. government finding that the FARC

has ever had members physically present and operating in the United States, nor has the U.S.


10
 This indictment is filed in Plaintiffs’ Supplemental Appendix, Venezuelan Cartel of the Suns Vol. 2,
Dkt. No. 109, Exs. 1-5.
                                                  34
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 35 of 41




ever found the FARC to be essentially at home anywhere in the United States. The FARC is and

has always been “at home” in Colombia. The FARC even had an “International Commission”

but none of those leaders were ever present in the United States, and the FARC never had a US.

member. See OFAC Chart FARC International Commission.11

       3.      The FARC’s export of cocaine to the United States does not have the
               requisite causal connection to support specific jurisdiction for a kidnapping
               for ransom and murder of a Colombian national in Colombia

       44.     The Second Circuit in Waldman also analyzed the specific jurisdiction issue,

noting the “random, fortuitous” nature of the attacks, and held that those acts “were not expressly

aimed at the United States” and that “plaintiffs point us to no evidence that these indiscriminate

terrorist attacks were specifically targeted against United States citizens.” 835 F.3d at 338

(emphasis added).     The Court also rejected the U.S. victims’ purposeful availment theory

because “plaintiffs’ claims did not arise from the defendants’ purposeful contacts with the

forum.” Id. at 343.

       45.     The D.C. Circuit has also rejected personal jurisdiction over a Foreign Terrorist

Organization in an action arising from terrorist gunfire that ambushed an Israeli public bus

resulting in the death of an American.     Estate of Kleiman v. Palestinian Authority, 923 F.3d

1115 (D.C. Cir. 2019). There the Court held:

       Finally, plaintiffs’ invocation of our decision in Mwani v. bin Laden is
       unpersuasive. There defendants’ contacts with the United States were manifest in
       the very act that had precipitated the suit—a “devastating truck bomb” outside the
       U.S. Embassy in Nairobi, Kenya, in 1998, which “killed more than 200 people,
       including 12 Americans.” Mwani, 417 F.3d at 4. In choosing their target, a
       U.S.-government building, Osama bin Laden and Al Qaeda had manifestly
       sought “purposefully [to] direct their terror at the United States,” id. at 14,
       and “not only to kill both American and Kenyan employees inside the
       building, but to cause pain and sow terror in the embassy’s home country,
       the United States,” id. at 13. Given conduct “no doubt ... ‘directed at [and]

11
  U.S. Treasury Press Release, “Treasury Designates FARC International Commission Members” (Sept.
30, 2008), https://www.treasury.gov/press-center/press-releases/Pages/hp1169.aspx.
                                                35
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 36 of 41




       felt in’ ” the United States, id. (alteration in original) (citation omitted),
       defendants could “reasonably anticipate being haled into” court there, id. at
       14 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474, 105 S.Ct. 2174,
       85 L.Ed.2d 528 (1985)), … But whereas the Mwani defendants, in attacking a
       U.S. government outpost, indisputably aimed to kill Americans (at least in part),
       here we have no basis for inferring that the terrorists who attacked an Israeli
       bus were instructed, or endeavored, to injure American nationals. And
       absent intentional targeting, the fact that an American died in a terrorist incident
       abroad would amount only to a “random, fortuitous, or attenuated” contact
       “ma[de] by interacting with ... persons affiliated with the” United States. Walden,
       571 U.S. at 286, 134 S. Ct. 1115

       46.     Id. at 1125-26 (emphasis added). The Kleiman plaintiffs tried to connect the

foreign murder to the activities allegedly targeted at the U.S. (affecting US foreign policy), but

this connection was rejected as insufficient to support specific jurisdiction. Id., citing Waite v.

All Acquisition Corp., 901 F.3d 1307, 1314 (11th Cir. 2018), ( “a tort ‘arise[s] out of or relate[s]

to’ the defendant’s activity in a [forum] only if the activity is a ‘but-for’ cause of the tort.”);

O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 318–19 (3d Cir. 2007) (describing the

typically stricter proximate cause or “legal cause” test). Because the Caballero Colombian

kidnapping was not “specifically targeted against [an] United States citizen[], and it was “not

expressly aimed at the United States” it was a random and fortuitous attack on a Colombian

national on Colombian soil, which does not support specific jurisdiction over the FARC.

Waldman v. PLO, 835 F.3d 317, 338 (2d Cir. 2016).

       4.      The Florida state court findings on personal jurisdiction are clearly
               erroneous

       47.     The mere fact that the FARC exported massive quantities of cocaine to the United

States in a conspiracy with many other cartels does not render the FARC “at home” in the U.S.

for purposes of general jurisdiction. The kidnapping and murder of Mr. Caballero was not

caused by any FARC conduct in the United States; there was only criminal activity that occurred

wholly in Colombia against a Colombian national. There was no direct “but for” or other causal

                                                36
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 37 of 41




relation between any FARC acts in the United States. Indeed, all of the FARC narcotics actions

occurred in Colombia along with the kidnapping for ransom and subsequent murder of Mr.

Caballero.

       48.     Caballero’s entire premise for personal jurisdiction over the FARC is essentially

conspiracy-based: i.e., the FARC’s role in a conspiracy to export massive amounts of cocaine to

the U.S. in partnership with various conspiracy partner cartels and drug trafficking organizations

operating within America.       Just a few years ago, S.D.N.Y Judge Andrew L. Carter, Jr.

specifically refused to exercise personal jurisdiction under a similar conspiracy-based theory:

       As STASCO notes, there is reason to think that basing specific personal
       jurisdiction on the acts of a defendant’s co-conspirators is questionable after
       Walden. ECF No. 400 (“Shell Reply”), at 13-14. In Walden, the Supreme Court
       emphasized that personal jurisdiction must be based on “the defendant’s contacts
       with the forum State itself, not the defendant’s contacts with persons who reside
       there.” 134 S. Ct. at 1122. Stated differently, “a defendant’s relationship with a
       plaintiff or third party, standing alone, is an insufficient basis for jurisdiction.” Id.
       at 1123. It therefore stands to reason that a defendant has not established
       minimum contacts with a forum on the basis of his co-conspirator’s conduct in the
       forum state alone.

In re: North Sea Brent Crude Oil Futures Litigation, 2017 WL 2535731 *9 (S.D.N.Y. 2017).

Judge Carter further noted that “courts in this Circuit generally require a causal connection

between the defendant’s conduct and the plaintiff’s harm.” Id. at *6, citing In re LIBOR-Based

Fin. Instruments Antitrust Litig., No. 11-md-02262 (NRB), 2015 WL 6243526, at *28 & n.46

(S.D.N.Y. Oct. 20, 2015) (“LIBOR II”).

       49.     Accordingly, conduct in Florida or other parts of the United States made by the

North Valley Cartel (“NVC”), or made by other FARC trafficking partner cartels, cannot sustain

personal jurisdiction over the FARC. And the in-forum conduct of the NVC (or other FARC

trafficking partners) was not a cause of Caballero’s kidnapping for ransom and murder in

Colombia.

                                                  37
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 38 of 41




       50.     Caballero’s state court Complaint does not allege that the FARC was incorporated

or maintains its principal place of business in the United States or has other “exceptional”

affiliations with the United States that are so continuous and systematic as to render the FARC

“at home” here. See Daimler AG, 571 U.S. at 127. There is, thus, no general personal jurisdiction

over the FARC. Caballero’s state court Complaint, and his federal ATA Complaint, also fail to

allege facts plausibly showing that the FARC engaged in “intentional” conduct, “calculated to

cause injury,” and that any such conduct was “expressly aimed at [the United States].” Calder v.

Jones, 465 U.S. 783, 789, 791 (1984). “[M]ere injury to a forum resident” is an insufficient basis

to assert personal jurisdiction. Walden v. Fiore, 571 U.S. 277, 278 (2014).

       51.     It is undisputed that Antonio Caballero was a Colombian national when his father,

also a Colombian national, was kidnapped for ransom in Colombia by the FARC, a Colombian

Foreign Terrorist Organization. The ransom was not paid and his father was killed in Colombia

in 1999. The FARC in committing this heinous crime never expressly aimed its kidnapping for

ransom and murder conduct at the United States, nor did its kidnapping and murder of Mr.

Caballero in Colombia cause any direct injury or harm in the United States. In stark contrast, the

FARC did specifically target the Stansell and Pescatore victims as American citizens, and the

FARC expressly aimed those terrorist acts at the United States, including shooting down a U.S.

counter-narcotics aircraft, kidnappings of U.S. citizens, murders, torture and hostage taking of

U.S. citizens, with multiple proof of life, ransom demands and prisoner exchange demands sent

into the United States.

       52.     Caballero alleged that his father’s “properties contained roads and paths through

which processed drugs manufactured by the NDVC with product and chemicals supplied by

FARC and ELN were transported ... to ports on the Caribbean coast of Colombia and on to the



                                                38
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 39 of 41




United States.” App. Ex. No. 1 at ¶ 82. Caballero also alleged that his father was a vocal critic of

narcotics trafficking activities. Id. at ¶ 63.

        53.     If the FARC is subject to personal jurisdiction in the United States for kidnapping

and murdering alien national Caballero in Colombia, then the FARC is also subject to personal

jurisdiction here for the kidnappings and murder and torture of hundreds of thousands of other

Colombian national FARC victims who suffered like the Caballeros. If this Court upholds

Caballero’s personal jurisdiction claim and enforces his judgment, it risks opening the floodgates

to thousands of Colombian victims who will follow the Caballero default judgment blueprint,

alleging that they too opposed narcotics trafficking and owned land over which coca leaf was

grown or transported, and, therefore, the FARC is also subject to personal jurisdiction in their

lawsuits. This tidal wave of lawsuits and judgments will then result in the depletion of the

blocked asset pool available to U.S. national FARC victims who were legitimately targeted

because they were Americans.          That would be directly contrary to Congressional will, as

embodied in the ATA.

        WHEREFORE the Stansell and Pescatore Cross-claimants request entry of an Order and

judgment declaring that Antonio Caballero’s judgment is void and unenforceable because the

Florida courts lacked both general and specific personal jurisdiction over the Defendant FARC,

and Mr. Caballero therefore cannot enforce his judgment in the subject Third Party Complaint

interpleader action.




                                                 39
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 40 of 41




Respectfully submitted May 18, 2021

/s/ Newton P. Porter____________             /s/_Tony Korvick_________________
NEWTON P. PORTER                             TONY KORVICK
(Florida Bar No. 833738)                     (Florida Bar No. 768405)
(Admitted Pro Hac Vice DE 4)                 (Admitted Pro Hac Vice DE 3)
nporter@porterandkorvick.com                 tkorvick@porterandkorvick.com
PORTER & KORVICK, P.A.                       PORTER & KORVICK, P.A.
9655 South Dixie Highway Suite 208           9655 South Dixie Highway Suite 208
Miami, Florida 33156                         Miami, Florida 33156
Telephone: (305) 373-5040                    Telephone: (305) 373-5040
Fax:           (305) 668-9154                Fax:           (305) 668-9154
Attorneys for the Stansell Plaintiffs        Attorneys for the Stansell Plaintiffs

/s/ Nathaniel A. Tarnor
Hagens Berman Sobol Shapiro, LLP
322 8th Avenue, Suite 802
New York, NY 10001
Telephone: (646) 543-4992
Email: NathanT@hbsslaw.com
Counsel for the Pescatore
Plaintiffs/Judgment Creditors




                                        40
       Case 1:16-mc-00405-LGS Document 268 Filed 05/18/21 Page 41 of 41




                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on May 18, 2021, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system. I further certify that I served the foregoing document
by electronic mail or certified or registered mail to the following persons:

       OFFICE OF FOREIGN ASSETS CONTROL
       U.S. Department of the Treasury
       1500 Pennsylvania Ave. NW
       Washington DC
       Via email to OFAC counsel in compliance with 31 CFR 501.605

None of the FARC defendants have appeared and defaults were properly entered against them all
prior to entry of the Default Judgment. Accordingly, no further notice, service of pleadings,
motions or writs is required to be served on the FARC or the individual FARC members
identified in the ATA Judgment. Fed. R. Civ. P. 5(a)(2).

                                           /s/ Tony Korvick
                                           TONY KORVICK
                                           (Florida Bar No. 768405)
                                           (Admitted Pro Hac Vice DE 3)
                                           Attorneys for Plaintiffs
                                           PORTER & KORVICK, P.A.
                                           9655 South Dixie Highway Suite 208
                                           Miami, Florida 33156
                                           Telephone:     (305) 373-5040
                                           Fax:           (305) 668-9154
                                           tkorvick@porterandkorvick.com




                                              41
